

Exhibit 10.4


SECURITY AGREEMENT


1.           Identification.


This Security Agreement (the “Agreement”), dated as of March 4, 2009, is entered
into by and between Collexis Holdings, Inc., a Nevada corporation (“Parent”),
Biomed Experts, Inc., a Nevada corporation, Collexis US, Inc., a Delaware
corporation, Collexis, Inc., a Delaware corporation, Lawriter LLC, an Ohio
limited liability company (each a “Guarantor” and together with Parent except
for Lawriter LLC, each a “Debtor” and collectively the “Debtors”), and Alpha
Capital Anstalt (the “Lender”).


2.           Recitals.


2.1           At or about the date hereof, the Lender is making a loan (the
“Loan”) to Parent.  Each Guarantor is a direct or indirect Subsidiary (as
defined in Section 6.12) of Parent.  It is beneficial to each Debtor that the
Loan is made.  Guarantor has or will deliver a “Guaranty” of Parent’s
obligations to Lender.


2.2           The Loan will be evidenced by a promissory note (“Note”) issued by
Parent on or about the date of this Agreement pursuant to subscription agreement
(the “Subscription Agreement”) to which Parent and Lender are parties.  The Note
is in the principal amount of $764,705.88 and was or will be executed by Parent
as “Borrower” or “Debtor” for the benefit of each Lender as the “Holder” or
“Lender” thereof.


2.3           In consideration of the Loan made and to be made by Lender to
Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Note, by Guarantor of its
obligations under the Guaranty, and as security for the repayment of the Loan
and all other sums due from Debtor to Lender arising under the Transaction
Documents (as defined in the Subscription Agreement) and any other agreement
between or among them (collectively, the “Obligations”), each Debtor, for good
and valuable consideration, receipt of which is acknowledged, has agreed to
grant to the Lender a security interest in the Collateral (as such term is
hereinafter defined), on the terms and conditions hereinafter set
forth.  Obligations include all future advances and loans by Lender to Debtor
that may be made pursuant to the Subscription Agreement or any other agreements.


2.4           The following defined terms which are defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof are used
herein as so defined:  Accounts, Chattel Paper, Documents, Equipment, General
Intangibles, Instruments, Inventory and Proceeds.  Other capitalized terms
employed herein shall have the meanings attributed to them in the Subscription
Agreement.


3.           Grant of General Security Interest in Collateral.


3.1           As security for the Obligations of Debtors, each Debtor hereby
grants the Lender, a security interest in the Collateral.


3.2           “Collateral” shall mean all of the following property of Debtors:


  (A)           All now owned and hereafter acquired right, title and interest
of Debtors in, to and in respect of all Accounts, Goods, real or personal
property, all present and future books and records relating to the foregoing and
all products and Proceeds of the foregoing, and as set forth below:
 
 
1

--------------------------------------------------------------------------------

 

    (i)           All now owned and hereafter acquired right, title and interest
of Debtors in, to and in respect of all: Accounts, interests in goods
represented by Accounts, returned, reclaimed or repossessed goods with respect
thereto and rights as an unpaid vendor; contract rights; Chattel Paper;
investment property; General Intangibles (including but not limited to, tax and
duty claims and refunds, registered and unregistered patents, trademarks,
service marks, certificates, copyrights trade names, applications for the
foregoing, trade secrets, goodwill, processes, drawings, blueprints, customer
lists, licenses, whether as licensor or licensee, choses in action and other
claims, and existing and future leasehold interests and claims in and to
equipment, real estate and fixtures); Documents; Instruments; letters of credit,
bankers’ acceptances or guaranties; cash moneys, deposits; securities, bank
accounts, deposit accounts, credits and other property now or hereafter owned or
held in any capacity by Debtors, as well as agreements or property securing or
relating to any of the items referred to above;


    (ii)           Goods:  All now owned and hereafter acquired right, title and
interest of Debtors in, to and in respect of goods, including, but not limited
to:


      (a)           All Inventory, wherever located, whether now owned or
hereafter acquired, of whatever kind, nature or description, including all raw
materials, work-in-process, finished goods, and materials to be used or consumed
in Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);


      (b)           All Equipment and fixtures, wherever located, whether now
owned or hereafter acquired, including, without limitation, all machinery,
furniture and fixtures, and any and all additions, substitutions, replacements
(including spare parts), and accessions thereof and thereto (including, but not
limited to Debtors’ rights to acquire any of the foregoing, whether by exercise
of a purchase option or otherwise);


    (iii)           Property:  All now owned and hereafter acquired right, title
and interests of Debtors in, to and in respect of any other personal property in
or upon which a Debtor has or may hereafter have a security interest, lien or
right of setoff;


    (iv)           Books and Records:  All present and future books and records
relating to any of the above including, without limitation, all computer
programs, printed output and computer readable data in the possession or control
of the Debtors, any computer service bureau or other third party; and


    (v)           Products and Proceeds:  All products and Proceeds of the
foregoing in whatever form and wherever located, including, without limitation,
all insurance proceeds and all claims against third parties for loss or
destruction of or damage to any of the foregoing.


  (B)           All now owned and hereafter acquired right, title and interest
of Debtors in, to and in respect of the following:


    (i)           the shares of stock of each Guarantor, which the Debtor
represents, equal 100% of the equity ownership and right to receive equity of
each Guarantor, the certificates representing such shares together with an
executed stock power, and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;
 
 
2

--------------------------------------------------------------------------------

 

    (ii)           all additional shares of stock, partnership interests, member
interests or other equity interests from time to time acquired by Debtor, in any
Subsidiary that is not a Subsidiary of the Debtor on the date hereof (“Future
Subsidiaries”), the certificates representing such additional shares, and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such additional shares, interests or equity; and


    (iii)           all security entitlements of Debtor in, and all Proceeds of
any and all of the foregoing in each case, whether now owned or hereafter
acquired by Debtor and howsoever its interest therein may arise or appear
(whether by ownership, security interest, lien, claim or otherwise).


3.3           The Lender is hereby specifically authorized, after the Maturity
Date (defined in the Note) accelerated or otherwise, and after the occurrence of
an Event of Default (as defined herein) and the expiration of any applicable
cure period, to transfer any Collateral into the name of the Lender and to take
any and all action deemed advisable to the Lender to remove any transfer
restrictions affecting the Collateral.


4.           Perfection of Security Interest.


4.1           Each Debtor shall prepare, execute and deliver to the Lender UCC-1
Financing Statements.  The Lender is instructed to prepare and file at each
Debtor’s cost and expense, financing statements in such jurisdictions deemed
advisable to Lender, including but not limited to the States of Nevada and
Delaware.


4.2           Upon the execution of this Agreement, Parent shall deliver to
Lender stock certificates representing all of the shares of outstanding capital
stock of each Guarantor (the “Securities”).  All such certificates shall be held
by or on behalf of Lender pursuant hereto and shall be delivered in suitable
form for transfer by delivery, and shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Lender.


4.3             All other certificates and instruments constituting Collateral
from time to time required to be pledged to Lender pursuant to the terms hereof
(the “Additional Collateral”) shall be delivered to Lender promptly upon receipt
thereof by or on behalf of Debtors.  All such certificates and instruments shall
be held by or on behalf of Lender pursuant hereto and shall be delivered in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Lender.  If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, Debtors shall cause Lender (or its custodian, nominee or
other designee) to become the registered holder thereof, or cause each issuer of
such securities to agree that it will comply with instructions originated by
Lender with respect to such securities without further consent by Debtors.  If
any Collateral consists of security entitlements, Debtors shall transfer such
security entitlements to Lender (or its custodian, nominee or other designee) or
cause the applicable securities intermediary to agree that it will comply with
entitlement orders by Lender without further consent by Debtors.


4.4           Within five (5) business days after the receipt by a Debtor of any
Additional Collateral, a Pledge Amendment, duly executed by such Debtor, in
substantially the form of Annex I hereto (a “Pledge Amendment”), shall be
delivered to Lender in respect of the Additional Collateral to be pledged
pursuant to this Agreement. Each Debtor hereby authorizes Lender to attach each
Pledge Amendment to this Agreement and agrees that all certificates or
instruments listed on any Pledge Amendment delivered to Lender shall for all
purposes hereunder constitute Collateral.
 
 
3

--------------------------------------------------------------------------------

 

4.5           If Debtor shall receive, by virtue of Debtor being or having been
an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by Debtor pursuant to Section 5.2 hereof) or in securities or other
property or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, Debtor shall receive such stock
certificate, promissory note, instrument, option, right, payment or distribution
in trust for the benefit of Lender, shall segregate it from Debtor’s other
property and shall deliver it forthwith to Lender, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Lender as Collateral and as further collateral security for
the Obligations.


5.           Distribution.


5.1           So long as an Event of Default does not exist, Debtors shall be
entitled to exercise all voting power pertaining to any of the Collateral,
provided such exercise is not contrary to the interests of the Lender and does
not impair the Collateral.


5.2.           At any time an Event of Default exists or has occurred and is
continuing, all rights of Debtors, upon notice given by Lender, to exercise the
voting power and receive payments, which it would otherwise be entitled to
pursuant to Section 5.1, shall cease and all such rights shall thereupon become
vested in Lender, which shall thereupon have the sole right to exercise such
voting power and receive such payments.


5.3           All dividends, distributions, interest and other payments which
are received by Debtors contrary to the provisions of Section 5.2 shall be
received in trust for the benefit of Lender as security and Collateral for
payment of the Obligations shall be segregated from other funds of Debtors, and
shall be forthwith paid over to Lender as Collateral in the exact form received
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Lender as Collateral and as further collateral security for
the Obligations.


6.           Further Action By Debtors; Covenants and Warranties.


6.1           Lender at all times shall have a perfected security interest in
the Collateral.  Each Debtor represents that, other than the security interests
described on Schedule 6.1, it has and will continue to have full title to the
Collateral free from any liens, leases, encumbrances, judgments or other
claims.  The Lender’s security interest in the Collateral constitutes and will
continue to constitute a first, prior and indefeasible security interest in
favor of Lender, subject only to the security interests described on Schedule
6.1.  Each Debtor will do all acts and things, and will execute and file all
instruments (including, but not limited to, security agreements, financing
statements, continuation statements, etc.) reasonably requested by Lender to
establish, maintain and continue the perfected security interest of Lender in
the perfected Collateral, and will promptly on demand, pay all costs and
expenses of filing and recording, including the costs of any searches reasonably
deemed necessary by Lender from time to time to establish and determine the
validity and the continuing priority of the security interest of Lender, and
also pay all other claims and charges that, in the opinion of Lender are
reasonably likely to materially prejudice, imperil or otherwise affect the
Collateral or Lender’s security interests therein.
 
 
4

--------------------------------------------------------------------------------

 

6.2           Except in connection with sales of Collateral, in the ordinary
course of business, for fair value and in cash, and except for Collateral which
is substituted by assets of identical or greater value (subject to the consent
of the Lender) or which is inconsequential in value, each Debtor will not sell,
transfer, assign or pledge those items of Collateral (or allow any such items to
be sold, transferred, assigned or pledged), without the prior written consent of
Lender other than a transfer of the Collateral to a wholly-owned United States
formed and located subsidiary or to another Debtor on prior notice to Lender,
and provided the Collateral remains subject to the security interest herein
described.  Although Proceeds of Collateral are covered by this Agreement, this
shall not be construed to mean that Lender consents to any sale of the
Collateral, except as provided herein.  Sales of Collateral in the ordinary
course of business as described above shall be free of the security interest of
Lender and Lender shall promptly execute such documents (including without
limitation releases and termination statements) as may be required by Debtors to
evidence or effectuate the same.


6.3           Each Debtor will, at all reasonable times during regular business
hours and upon reasonable notice, allow Lender or its representatives free and
complete access to the Collateral and all of such Debtor’s records that in any
way relate to the Collateral, for such inspection and examination as Lender
reasonably deem necessary.


6.4           Each Debtor, at its sole cost and expense, will protect and defend
this Security Agreement, all of the rights of Lender hereunder, and the
Collateral against the claims and demands of all other persons.


6.5           Debtors will promptly notify Lender of any levy, distraint or
other seizure by legal process or otherwise of any part of the Collateral, and
of any threatened or filed claims or proceedings that are reasonably likely to
affect or impair any of the rights of Lender under this Security Agreement in
any material respect.


6.6           Each Debtor, at its own expense, will obtain and maintain in force
insurance policies covering losses or damage to those items of Collateral which
constitute physical personal property, which insurance shall be of the types
customarily insured against by companies in the same or similar business,
similarly situated, in such amounts (with such deductible amounts) as is
customary for such companies under the same or similar circumstances, similarly
situated.  Debtors shall make the Lender loss payee thereon to the extent of its
interest in the Collateral. Lender are hereby irrevocably (until the Obligations
are indefeasibly paid in full) appointed each Debtor’s attorney-in-fact to
endorse any check or draft that may be payable to such Debtor so that Lender may
collect the proceeds payable for any loss under such insurance.  The proceeds of
such insurance, less any costs and expenses incurred or paid by Lender in the
collection thereof, shall be applied either toward the cost of the repair or
replacement of the items damaged or destroyed, or on account of any sums secured
hereby, whether or not then due or payable.


6.7           In order to protect the Collateral and Lender’s interest therein,
Lender may, at Lender’s option, and without any obligation to do so, pay,
perform and discharge any and all amounts, costs, expenses and liabilities
herein agreed to be paid or performed by Debtor upon Debtor’s failure to do
so.  All amounts expended by Lender in so doing shall become part of the
Obligations secured hereby, and shall be immediately due and payable by Debtor
to Lender upon demand and shall bear interest at the lesser of 15% per annum or
the highest legal amount allowed from the dates of such expenditures until paid.


6.8           Upon the request of Lender, Debtors will furnish to Lender within
five (5) business days thereafter, or to any proposed assignee of this Security
Agreement, a written statement in form reasonably satisfactory to Lender, duly
acknowledged, certifying the amount of the principal and interest and any other
sum then owing under the Obligations, whether to its knowledge any claims,
offsets or defenses exist against the Obligations or against this Security
Agreement, or any of the terms and provisions of any other agreement of Debtors
securing the Obligations.  In connection with any assignment by Lender of this
Security Agreement, each Debtor hereby agrees to cause the insurance policies
required hereby to be carried by such Debtor, if any, to be endorsed in form
satisfactory to Lender or to such assignee, with loss payable clauses in favor
of such assignee, and to cause such endorsements to be delivered to Lender
within ten (10) calendar days after request therefor by Lender.

 
5

--------------------------------------------------------------------------------

 


6.9           Each Debtor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Lender from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Lender may reasonably require to perfect its security
interest hereunder.


6.10         Debtors represent and warrant that they are the true and lawful
exclusive owners of the Collateral, free and clear of any liens, encumbrances
and claims other than those listed on Schedule 6.1.


6.11         Each Debtor hereby agrees not to divest itself of any right under
the Collateral except as permitted herein absent prior written approval of the
Lender, except to a subsidiary organized and located in the United States on
prior notice to Lender provided the Collateral remains subject to the security
interest herein described.


6.12         Each Debtor shall cause each Subsidiary of such Debtor in existence
on the date hereof and each future Subsidiary to execute and deliver to Lender
promptly and in any event within ten (10) days after the formation, acquisition
or change in status thereof (A) a guaranty guaranteeing the Obligations and (B)
if requested by Lender, a security and pledge agreement substantially in the
form of this Agreement together with (x) certificates evidencing all of the
capital stock of each Subsidiary of and any entity owned by such Subsidiary, (y)
undated stock powers executed in blank with signatures guaranteed, and (z) such
opinion of counsel and such approving certificate of such Subsidiary as Lender
may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Lender in order to create, perfect, establish the first priority of
or otherwise protect any lien purported to be covered by any such pledge and
security agreement or otherwise to effect the intent that all property and
assets of such Subsidiary shall become Collateral for the Obligations.  For
purposes of this Agreement, “Subsidiary” means, with respect to any entity at
any date, any corporation, limited or general partnership, limited liability
company, trust, estate, association, joint venture or other business entity) of
which more than 30% of (A) the outstanding capital stock having (in the absence
of contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity business is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity.  Schedule 6.12 annexed hereto contains a list of
all Subsidiaries of the Debtors as of the date of this Agreement.


6.13         Debtor will notify Lender within ten days of the occurrence of any
change of Debtor’s name, domicile, address or jurisdiction of
incorporation.  The timely giving of this notice is a material obligation of
Debtor.


7.           Power of Attorney.


At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and the other Transaction Documents, and
is continuing, each Debtor hereby irrevocably constitutes and appoints Lender as
the true and lawful attorney of such Debtor, with full power of substitution, in
the place and stead of such Debtor and in the name of such Debtor or otherwise,
at any time or times, in the discretion of the Lender, to take any action and to
execute any instrument or document which the Lender may deem necessary or
advisable to accomplish the purposes of this Agreement.  This power of attorney
is coupled with an interest and is irrevocable until the Obligations are
satisfied.

 
6

--------------------------------------------------------------------------------

 

8.           Performance By The Lender.


If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, Lender may, after any applicable
cure period, at any time or times in its discretion, take action to effect
performance of such obligation.  All reasonable expenses of the Lender incurred
in connection with the foregoing authorization shall be payable by Debtors as
provided in Paragraph 12.1 hereof.  No discretionary right, remedy or power
granted to the Lender under any part of this Agreement shall be deemed to impose
any obligation whatsoever on the Lender with respect thereto, such rights,
remedies and powers being solely for the protection of the Lender.


9.           Event of Default.


An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Note, the Subscription Agreement, Transaction
Documents (as defined in the Subscription Agreement), and any other agreement to
which one or more Debtors and Lender are parties.   Upon and after any Event of
Default, after the applicable cure period, if any, any or all of the Obligations
shall become immediately due and payable at the option of the Lender, and the
Lender may dispose of Collateral as provided below.  A default by Debtor of any
of its material obligations pursuant to this Agreement and any of the
Transaction Documents shall be an Event of Default hereunder and an “Event of
Default” as defined in the Note, and Subscription Agreement.


10.         Disposition of Collateral.


Upon and after any Event of Default which is then continuing,


10.1           The Lender may exercise its rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for, in order to satisfy the Obligations.  In
addition to other rights and remedies provided for herein or otherwise available
to it, the Lender shall have all of the rights and remedies of a lender on
default under the Uniform Commercial Code then in effect in the State of New
York.


10.2           If any notice to Debtors of the sale or other disposition of
Collateral is required by then applicable law, five (5) business days prior
written notice (which Debtors agree is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtors of
the time and place of any sale of Collateral which Debtors hereby agree may be
by private sale.  The rights granted in this Section are in addition to any and
all rights available to Lender under the Uniform Commercial Code.


10.3           The Lender is authorized, at any such sale, if the Lender deems
it advisable to do so, in order to comply with any applicable securities laws,
to restrict the prospective bidders or purchasers to persons who will represent
and agree, among other things, that they are purchasing the Collateral for their
own account for investment, and not with a view to the distribution or resale
thereof, or otherwise to restrict such sale in such other manner as the Lender
deem advisable to ensure such compliance.  Sales made subject to such
restrictions shall be deemed to have been made in a commercially reasonable
manner.
 
 
7

--------------------------------------------------------------------------------

 

10.4           All proceeds received by the Lender in respect of any sale,
collection or other enforcement or disposition of Collateral, shall be applied
(after deduction of any amounts payable to the Lender pursuant to Paragraph 12.1
hereof) against the Obligations.   Upon payment in full of all Obligations,
Debtors shall be entitled to the return of all Collateral, including cash, which
has not been used or applied toward the payment of Obligations or used or
applied to any and all costs or expenses of the Lender incurred in connection
with the liquidation of the Collateral (unless another person is legally
entitled thereto).  Any assignment of Collateral by the Lender to Debtors shall
be without representation or warranty of any nature whatsoever and wholly
without recourse.  To the extent allowed by law, Lender may purchase the
Collateral and pay for such purchase by offsetting the purchase price with sums
owed to Lender by Debtors arising under the Obligations or any other source.


10.5           Rights of Lender to Appoint Receiver.   Without limiting, and in
addition to, any other rights, options and remedies Lender has under the
Transaction Documents, the UCC, at law or in equity, or otherwise, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent
jurisdiction.  Debtors expressly agrees that such a receiver will be able to
manage, protect and preserve the Collateral and continue the operation of the
business of Debtors to the extent necessary to collect all revenues and profits
thereof and to apply the same to the payment of all expenses and other charges
of such receivership, including the compensation of the receiver, until a sale
or other disposition of such Collateral shall be finally made and
consummated.  Debtors waive any right to require a bond to be posted by or on
behalf of any such receiver.


11.           Waiver of Automatic Stay.   Debtor acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against Debtor, or if any of the Collateral should become the subject of any
bankruptcy or insolvency proceeding, then the Lender should be entitled to,
among other relief to which the Lender may be entitled under the Note,
Subscription Agreement, Transaction Documents, and any other agreement to which
the Debtor and Lender are parties, (collectively “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Lender to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law.  DEBTOR EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, DEBTOR EXPRESSLY ACKNOWLEDGES
AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE LENDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER
THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.   Debtor hereby consents to any motion
for relief from stay which may be filed by the Lender in any bankruptcy or
insolvency proceeding initiated by or against Debtor, and further agrees not to
file any opposition to any motion for relief from stay filed by the
Lender.  Debtor represents, acknowledges and agrees that this provision is a
specific and material aspect of this Agreement, and that the Lender would not
agree to the terms of this Agreement if this waiver were not a part of this
Agreement.  Debtor further represents, acknowledges and agrees that this waiver
is knowingly, intelligently and voluntarily made, that neither the Lender nor
any person acting on behalf of the Lender has made any representations to induce
this waiver, that Debtor has been represented (or has had the opportunity to be
represented) in the signing of this Agreement and in the making of this waiver
by independent legal counsel selected by Debtor and that Debtor has had the
opportunity to discuss this waiver with counsel.   Debtor further agrees that
any bankruptcy or insolvency proceeding initiated by Debtor will only be brought
in the Federal Court within the Southern District of New York.


12.         Miscellaneous.


12.1           Expenses.  Debtors shall pay to the Lender, on demand, the amount
of any and all reasonable expenses, including, without limitation, attorneys’
fees, legal expenses and brokers’ fees, which the Lender may incur in connection
with (a) sale, collection or other enforcement or disposition of Collateral; (b)
exercise or enforcement of any the rights, remedies or powers of the Lender
hereunder or with respect to any or all of the Obligations upon breach or
threatened breach; or (c) failure by Debtors to perform and observe any
agreements of Debtors contained herein which are performed by Lender.

 
8

--------------------------------------------------------------------------------

 

12.2           Waivers, Amendment and Remedies.  No course of dealing by the
Lender and no failure by the Lender to exercise, or delay by the Lender in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Lender.  No amendment, modification or waiver of any provision of this
Agreement and no consent to any departure by Debtors therefrom shall, in any
event, be effective unless contained in a writing signed by the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. The rights, remedies and powers of the
Lender, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lender from time to time in such order as the Lender
may elect.


12.3           Notices.  All notices or other communications given or made
hereunder shall be in writing and shall be personally delivered or deemed
delivered the first business day after being faxed (provided that a copy is
delivered by first class mail) to the party to receive the same at its address
set forth below or to such other address as either party shall hereafter give to
the other by notice duly made under this Section:


    To Debtors:                                      Collexis Holdings, Inc.
    1201 Main Street, Suite 980
    Columbia, SC 29201
    Attn: William D. Kirkland, CEO
    Fax: (803) 727-1118


    With a copy by fax only to:              Andrew J. Levinson, Esq.
    1350 Broadway, 11th Floor
    New York, NY 10018
    Fax: (646) 390-6307


    To Lender:                                        Alpha Capital Anstalt
    Pradafant 7
    9490 Furstentums
    Vaduz, Lichtenstein
    Fax: 011-42-32323196


If to Debtors or Lender,
with a copy by telecopier only to:


    Grushko & Mittman, P.C.
    551 Fifth Avenue, Suite 1601
    New York, New York 10176
Fax: (212) 697-3575


Any party may change its address by written notice in accordance with this
paragraph.

 
9

--------------------------------------------------------------------------------

 

12.4           Term; Binding Effect.  This Agreement shall (a) remain in full
force and effect until payment and satisfaction in full of all of the
Obligations; (b) be binding upon each Debtor, and its successors and permitted
assigns; and (c) inure to the benefit of the Lender and its successors and
assigns.


12.5           Captions.  The captions of Paragraphs, Articles and Sections in
this Agreement have been included for convenience of reference only, and shall
not define or limit the provisions of this agreement and have no legal or other
significance whatsoever.


12.6           Governing Law; Venue; Severability.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction, except to the
extent that the perfection of the security interest granted hereby in respect of
any item of Collateral may be governed by the law of another jurisdiction.  Any
legal action or proceeding against a Debtor with respect to this Agreement must
be brought only in the courts in the State of New York or of the United States
for the Southern District of New York, and, by execution and delivery of this
Agreement, each Debtor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Debtor hereby irrevocably waives any objection which they may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.


12.7           Entire Agreement.  This Agreement contains the entire agreement
of the parties and supersedes all other agreements and understandings, oral or
written, with respect to the matters contained herein.


12.8           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.


13.           Termination; Release.  When the Obligations have been indefeasibly
paid and performed in full or all outstanding Note have been converted to common
stock pursuant to the terms of the Note and the Subscription Agreements, this
Agreement shall terminated, and the Lender, at the request and sole expense of
the Debtors, will execute and deliver to the Debtors the proper instruments
(including UCC termination statements) acknowledging the termination of the
Security Agreement, and duly assign, transfer and deliver to the Debtors,
without recourse, representation or warranty of any kind whatsoever, such of the
Collateral, including, without limitation, Securities and any Additional
Collateral, as may be in the possession of the Lender.


14.           Lender Powers.


14.1           Lender Powers.  The powers conferred on the Lender hereunder are
solely to protect Lender’s interest in the Collateral and shall not impose any
duty on it to exercise any such powers.

 
10

--------------------------------------------------------------------------------

 

14.2           Reasonable Care.  The Lender is required to exercise reasonable
care in the custody and preservation of any Collateral in its possession;
provided, however, that the Lender shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purposes as any owner thereof reasonably requests in writing at
times other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Lender, to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.


[THIS SPACE INTENTIONALLY LEFT BLANK]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.


“DEBTOR”
 
“LENDER”
COLLEXIS HOLDINGS, INC.
 
ALPHA CAPITAL ANSTALT
a Nevada corporation
               
By:
/s/ William D. Kirkland
 
By:
/s/ Konrad Ackermann
         
Its:
CEO
 
Its:
Director
         
“SUBSIDIARY”
     
BIOMED EXPERTS, INC.
     
a Nevada corporation
               
By:
/s/ William D. Kirkland
               
Its:
President
               
“SUBSIDIARY”
 
“SUBSIDIARY”
COLLEXIS US, INC.
 
COLLEXIS, INC.
a Delaware corporation
 
a Delaware corporation
         
By:
/s/ William D. Kirkland
 
By:
/s/ William D. Kirkland
         
Its:
President
 
Its:
President
         
“SUBSIDIARY”
     
LAWRITER LLC
     
an Ohio limited liability company
               
By:
/s/ William D. Kirkland
               
Its:
President
     

 
This Security Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

 
12

--------------------------------------------------------------------------------

 

SCHEDULE 6.1


Excluded Security Interests


(1)        All of the Lawriter equipment and all of the Lawriter accounts
receivable arising from the            Consortium Licenses.
 
(2)        The Common Stock of SyynX Solutions GmbH and the assets thereof.
 
 
13

--------------------------------------------------------------------------------

 

SCHEDULE 6.12
 
TO
 
SECURITY AGREEMENT
 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated March 4, 2009, is delivered pursuant to Section 4.3
of the Security Agreement referred to below.  The undersigned hereby agrees that
this Pledge Amendment may be attached to the Security Agreement, dated March 4,
2009, as it may heretofore have been or hereafter may be amended, restated,
supplemented or otherwise modified from time to time and that the shares listed
on this Pledge Amendment shall be hereby pledged and assigned to Lender and
become part of the Collateral referred to in such Security Agreement and shall
secure all of the Obligations referred to in such Security Agreement.
 
Subsidiary
 
Shares Issued
   
% Owned
 
Biomed Experts, Inc.
          100 %
Collexis US, Inc.
          100 %
Collexis, Inc.
    3,000       100 %
Lawriter LLC
            100 %



COLLEXIS HOLDINGS, INC.
       
By:
/s/ William D. Kirkland


 
14

--------------------------------------------------------------------------------

 